Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 06/17/2022.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 was filed after the mailing date of the NOA on 06/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter


2.	Claims 26-42 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/28/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 26-42 are not alluded to in the combined art of Debenedetti and Ando. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 26. More specifically, the combination of Debenedetti and Ando does not teach or suggest "data packets containing time identifiers; selecting a segment time period and a time domain; subdividing the time domain into a set of time blocks, each one of the set of time blocks having a duration of the segment time period; identifying a set of starting data packets corresponding to the set of time blocks, wherein each one of the set of starting data packets comprises a first data packet having a time identifier in a corresponding each one of the set of time blocks; identifying a set of finishing data packets corresponding to the set of starting data packets, wherein each one of the set of finishing data packets immediately precedes each one, except a first one, of the set of starting data packets; identifying a last one of the set of finishing data packets being a last data packet of a last one of the set of time blocks; and identifying the set of data segments based on the corresponding set of starting data packets and the corresponding set of finishing data packets" as recited in claim 26. Accordingly, all the independent claims are allowable over the combination of Debenedetti and Ando. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 26-42. 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 26-42 are patentable.
7.	Claims 1-25 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436